PER CURIAM.
This case is before the court on appel-lee’s motion to quash or dismiss the appeal on the ground that it is frivolous and taken only for the purpose of delay.
The motion of appellee is denied, oral argument dispensed with, and the appeal is considered on its merits. Our review of the brief filed by appellant convinces us that the only substantial points presented for decision raise issues of law which have heretofore been resolved against appellant by this court’s decision on the question certified to it in this case by the Circuit Court of the Fourth Judicial Circuit.1 The remaining points urged by appellant are without substantial merit and do not warrant reversal of the challenged judgment.
Affirmed.
CARROLL, DONALD K., Acting C. J., and WIGGINTON and RAWLS, JJ., concur.

. First National Bank of Hollywood v. Freedman, (Fla.App.1971) 244 So.2d 183.